                                                                                                  Reset Fonn

 I                                 UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Sie1Ta Club and Southern Border                 ) Case No: 3: l 9-cv-00892
 4   Communities Coalition,                          )
                                 Plaintiff(s),       ) APPLICATION FOR
 5                                                   ) ADMISSION OF ATTORNEY
           v.
                                                     ) PRO HAC VICE
 6    Donald Trump et. al,
                                                     j (CIVIL LOCAL RULE 11-3)
 7
                                    Defendant(s).    )
     1~~~~~~~~~~~~~~~)
 8
          ], Jonathan Hafetz                        an active member in good standing of the bar of
 9
      the State of New York           hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiffs                                   in the
      above-entitled action. My local co-counsel in this case is Cecillia Wang                          , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      125 Broad St., 18th Floor                           39 Drumm Sh·eet
14    New York, NY 10004                                  San Francisco, CA 94111
       MY TELEPHONE# OF RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 284-7319                                      (415) 343-0770
                                                          LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16   ..i:.::::.::.:::::::s:z::.::.:=::.:'2~~~~~~~~~~~
                                                          cwan.,.@aclu.org
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 3004884
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:   04104119                                         I sf Jonathan Hafetz
22                                                                             APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jonathan Hafetz                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/9/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER
              j\pp.ellat.e miuininn nf tq.e ~upr.em.e Qtnurt
                        nf tq.e ~tat.e nf New !nrk
                      ~.etnnh lJuhitial 111.epartm.ent




1J,   .i\prilann~   Agostino,   (!Herk of tqe Appellate 1lliuinion of tqe
§uprente <!tourt of tqe §fate of New 1jork, §e.conh J'Juhi.cial 1llepartment,
(lo qereby .certify tqat                                                                 wan huly
li.cenneh anh ahmitteh to practice an an Attorney anh C!tounnelor-at-lliaw
in all tqe .courts of tqe §fate, a.c.corhing to tqe laws of tqe §fate anh tqe
.court rules an(l orhers, on tqe 12 if1              (lay of               3Junuury 2000,
qas (luly taken anh nubn.cribeh tqe oatq of office pren.cribeh by law, qan
been enrolle(l in tqe ['toll of Attorneys anh C!tounselors-at-lliaw on file in
my office, qas huly registereh witq tqe ahministratiue office of tqe
.courts, anh a.c.corhing to tqe re.corhE of tqiE .court iE in gooh ntanhing a£i
an Attorney anh C!tounEelor-at-lliaw.


                                    lln 111!1itn.e.s.s 111!14.er.eof, 3J lr au .e 11.e r .e u u to £X .et
                                    m!:J franll anll affix.ell tfr.e s.eal of saill
                                    .App.ellat.e iliui£Xiou 011 April 03, 2019.
